                        Case 5:20-cv-00006-LGW-BWC Document 25 Filed 06/02/20 Page 1 of 1

         A045()(GAS Rev Io/()3")Judgment in a Civil Case
                                                                                                        II      "iSTP'CT

                                        United States District Court _2 mi 8 to
                                                     Southern District of Georgia
                                                                               '                                     n
                                                                                                                     n     ^      . .J
                                                                                                          /-I    -i!/ >    ^

                   LARRY J. THOMAS



                                                                                     JUDGMENT IN A CIVIL CASE



                                                V,                                   CASE NUMBER: 5:20-CV-6

                   SHERIFFS GPL. FORD




                    Jury \''erdict. This action came before the Court for a trial by jurv'. The issues have been tried and the Jur>'
             □      has rendered its verdict.


                      Decision by Court. This action came before the Court. The issues have been considered and a decision has been rendered.
             IZl
                    IT IS ORDERED AND ADJUDGED

                    that in accordance with the Order of this Court dated May 28, 2020; tlte Repoit and Recommendations

                    of the Magistrate Judge is ADOPTED as the opinion of this Couit. The Court DIS.MISSES Thomas'

                    Petition without prejudice and DENIES in forma pauperis status on appeal. This civil action stands

                    closed.




             Approved by:
                         HON. LISA GODBEY WOOD. JUDGE




                                                                                    Scott L. Poff
            Date                                                                   Clerk




                                                                                   (By) I^puty Clerk
GAS Rev la'ij'03
